Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 9



                         U NITED STA TES DISTRIC T C O U RT
                         SO UTH ER N D ISTR ICT O F FL O R IDA

                         No.t - -U                 CC -               WM
 UN ITE D STATE S O F AM ER ICA

V S.

M ULLER VEDRINE,

D efendant.


                              CR IM IN A L C O V ER SH EET

    Did thism atteroriginate 9om a m atterpending in the CentralRegion ofthe United States
    Attonwy'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                Yes X No
2. Did thism atteroriginate from a matterpending in the Northern Region oftheUnited States
    Attorney'sOfficepriortoAugust8,2014 (Mag.JudgeShaniekM aynard)?             Yes X No

                                                Respectfully subm itted,

                                                AR IA N A FA JAR D O O RSHAN
                                                UN ITED STA TES ATTORN EY


                                         By:                          U     S
                                                  a.
                                                   r L.K ltlkas
                                                    '
                                                     stantUnited StatesA ttonw y
                                                Florida BarN o.73101
                                                99 N ortheast4thStreet
                                                M iam i,FL.33132-2111
                                                Tel:(305)961-9102
                                                Yara.Klukas@ usdoj.gov
    Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 9

A0 91(Rev.08/09) Cri
                   minalComplaint

                               U NITED STATES D ISTRICT C OURT
                                                         forthe
                                               SouthernDistrictofFlorida

               United StatesofAm erica                      )
                                                            )                         .
                  M ULLER VEDRINE                           )
                                                            )
                                                            )
                                                                  casexo.
                                                                            ti-Mj-O3JLT- pv
                                                            )

                                               CRIM INAL CO A LAINT

        1,thecomplainantinthiscase,statethatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                   August1,2019         inthecountyof                Miami-Dade          inthe
   Southern Districtof                   Fl
                                          orida      ,thedefendantts)violated:
          CodeSection                                               OffenseDescri
                                                                                ption
18U.S.C.j 1029(a)(3)                       Posession of15 orm ore unathorized accessdevices
18U.S.C.j 1028A(a)(1)                      Aggravated ldenti
                                                           tyTheft




        Thiscriminalcom plaintisbased on these facts:
See attached affi
                davit.




        W Continuedontheattachedsheet.


                                                                                  Complainant'
                                                                                             ssignature

                                                                       Natal
                                                                           va Kaczm arczvk,SpecialAqent,USSS
                                                                                   Printednameand title

Sworn tobeforemeand signed in my presence.


Date: ujoî$ 7-/zt$%                                                                  Judge'ssignature

City and state:                     Miam i,Florida                         Jonathan Goodman,Magi
                                                                                               strate Judqe
                                                                                   Printednameand title
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 9



                A FFID AV IT IN SU PPO R T O F C R IM IN A L C O M PLAIN T

       1,N atalya K aczm arczyk,being tirstduly sworn,hereby depose and state:

                     INTR O D U CTIO N A N D A G EN T BA C K G RO UN D

       1.     1am employedasaSpecialAgentwiththeUnited StatesSecretService(tIUSSS''),
and have been so em ployed since April2017.D uring the course ofm y career,lhave been trained

to conductcrim inalinvestigationsinvolving orrelating to the financialinfrastnzcture ofthe United

States,including identity theft,counterfeitU S currency,w ire fraud and accessdevice fraud.lhave

com pleted the Crim inallnvestigatorTraining Program atthe FederalLaw Enforcem entTraining

Center in G lynco, Georgia.1 am currently assigned to the Transnational Crim es Squad of the

M iam iField O ftice,w ithin the U SSS.

              I am authorized to apply for and execute search warrants and arrestw arrants for

offenses enum erated in Title 18 of the U nited States Code.l have participated in and directed

num erousinvestigationsinvolving identity theft,and varioustypesoffraud com m itted using stolen

identities.Asa resultofmy training and experience,1nm familiarwith the tactics,methods,and

techniques ofcom m itting varioustypes offraud violations offederallaw .

              Based on inform ation contained in this A ftidavit, l respectfully subm it there is

probable cause to believe that on or aboutAugust 1,2019,M uller Vedrine (CûVEDIUNE'')
knowingly, and w ith intent to defraud, possessed 15 or m ore unauthorized access devices, in

violation ofTitle 18,United States Code,Section 1029(a)(3)and knowingly transferred and
possessed,w ithoutlaw fulauthority,the m eans ofidentification ofanotherperson,in violation of

Title18,UnitedStatesCode,Section 1028A(a)(1).
              The facts set forth in this A ftidavit are based on m y personal know ledge and

observations, the know ledge and observations of other U SSS personnel, infonnation and
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 9



 docum ents received in m y official capacity from other sources of infonnation, as w ell as

infonnation gained through m y training and experience. The inform ation contained in this

A ffidavitistrue and correct,to the best ofm y know ledge and belief.ThisA ffidavitis subm itted

forthe lim ited purpose of establishing probable cause and thus does notinclude each and every

factknown to law enforcem entaboutthisinvestigation.

                                     PR O BA BLE C AU SE

               On or about June 4, 2019, officers w ith the M iam i Dade Police D epartm ent

(IEMDPD'')wereworking aproactivecrimeprevention detailintheIntracoastalDistrictofNorth
M inm i.D uring the detail,an officernoticed a black R ange Rover,w ith dark window tints,bearing

aGeorgiatemporarytagnumber24939936(theSçlkangeRover'')changelanesrapidly.A records
check ofthe R ange Rover'stem porary tag revealed thatthe Range Roverw as a stolen vehicle out

of G eorgia.Thereafter, additionalofficers arrived on scene and conducted a traffic stop of the

Range Rover.

               The driveroftheRange Rover,M ullerVedrine (CIVEDRINE'')exited the Range
Roverand provided officersw ith hisFlorida DriverLicense,w hich w aslocated inside wallet.Law

enforcem entalso observed VED IU N E w ith one cellphone in each hand in addition to a cellphone

in the center console of the vehicle. V ED RIN E m ade inconsistent statem ents regarding the

cellphone located in the centerconsole,butultim ately claim ed possession ofallthree cellphones.

VED RIN E w as positively identified and arrested w ithoutincidentashe w as the sole occupantof

the vehicle atthe tim e ofthetraffic stop.

               Thereafter,law enforcem ent conducted an inventory search of the Range Rover.

Insidethestolenvehiclewereseven(7)re-encodedcreditcards/giftcards,twofraudulentFlorida
Driver Licenses displaying a photograph of V ED RIN E w ith personalidentification infonnation
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 5 of 9



(ûTII'')thatdidnotmatchVEDIUNE'Strueidentity,twoTargetcreditcardapplicationreceiptse
              '   '
                       . .   .       . .   .,   d one stolen creditcard,am ong othercreditcards

and personalitem s.

       8.     Law enforcem entcontacted the listed registered ownerofthe Range Rover,victim

C% .C.'' K .C .advised law enforcem entthaton April7,2019,she m ade a reportw ith the M D PD

regardinganunknown subject'sattempttogetcarloansin Georgiausingheridentity.K.C.also
indicated thatshe did notpurchase the Range Roverand she did notauthorize anyone to purchase

oruse the R ange Rover.

       9.     Law enforcem ent later spoke w ith the m anager of the dealership located in

Snellville, Georgia, who indicated that both the Range R over and a 2018 Red H onda A ccord

bearingVm //11-
              16CV2F383A044580(theCtl-londaAccord'')werepurchasedfrom thedealership
by ablack fem alewho fraudulently used victim K.C.'SPll.

              On oraboutJune 10,2019,law enforcem enttravelled to the Shoreline atSole M lA

apartm entcom plex located at2321 Laguna Circle,N orth M iam i,Florida,to attem ptto locate the

H onda A ccord.Law enforcem ent spoke to the leasing m anager of the apartm ent com plex and

asked aboutV ED IU N E.The leasing m anager indicated that he did not have any records of an

individualliving atthe apartm entcom plex in thatnam e.Law enforcem entthen provided a photo

ofV EDR IN E and the leasing m anagerpositively identified V EDRIN E asthe occupantand renter

ofapartm ent//1405.The leasing m anager furtherstated thatin oraround A pril2019,V ED RIN E

cam e in w ith anotherw om an in orderto tourthe apartm entcom plex.A lthough V ED RINE signed

aleaseforapartm ent#1405 and m oved in on M ay 1,2019,to securethe lease,V ED RINE provided

a fraudulentFlorida D riverLicense w ith a fraudulenthologram bearing victim 'sE$R.M .'s''Pl1.
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 6 of 9



               On oraboutJune 18,2019,law enforcem entobtained a search and seizure w arrant

 forthe cellphones thatV EDIU N E had atthe tim e of the aforem entioned traffic stop.The search

ofthe phones is ongoing,but w e do have the results ofone ofthe three A pple iphones found in

V EDR IN E'S possession.The searched Apple iphone revealed a large am ount of PII, including

dates of births,social security num bers,and credit card num bers of other people. For exam ple,

the searched Apple iphone revealed the follow ing:

                  A note in the notessection,w hich w asm odified on April26,2019.The note is

                  titled Sçtaand Rover''.The follow ing is located in the body ofthe note:

                      ûtt-and Rover

                      $200 aday

                      $175 1week 1,225



                      $400 deposit''
                   A note in the notes section titled ttl-londa,''which w asm oditied on April26,

                   2019.The note is titled Sçl-
                                              londa.''The follow ing islocated in the body ofthe

                   note:


                      kiu onda

                      $150

                      $125 1week $875




                      $300 deposit''



                                               4
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 7 of 9



              c. A note in the notessection titled CtBrick W e11s,''w hich w asm odified on A pril

                  3,2019.In the body ofthe note isvictim K .C .'S nam e as w ellas a sixteen digit

                  num ber,an expiration date,and a zip code.

              d. A photo thatw as created from V ED RINE 'SA pple iphone on M ay l,2019.The

                  photo shows the fraudulent R.M .Florida Driver License,in an individuals'

                  hands. This is the sam e Florida Driver License that w as presented to the

                  Shoreline atSoleM lA with VEDRI
                                                INE'Sapplication to rentapartment//1405.

                  A photo thatw as created from V ED RINE'S A pple iphone on A pril25,2019.

                  The photo is a sam ple of a Chase Balzk savings sum m ary w ritten in the nam e

                  ofvictim R .M .whose nam e is used on the fraudulent Florida D river License

                  used in the application to rentapartm ent#1405.

                  A photo thatw as created from V ED RIN E'S Apple iphone on April25,2019.

                  The photo is a fraudulent earnings statem ent in the nam e of victim R .M .,

                  identical to the fraudulent earnings statem ent that was presented to the

                  apartm entcom plex in the application to rentapartm ent#1405.

                  Photos ofw hatappearto be the aforem entioned H onda A ccord and the Range

                  Roverthatw ere fraudulently purchased using victim K .C.'Snam e.

              On oraboutJune 21,2019,law enforcem entobtained application recordsfrom the

apartm entcom plex atShoreline atSole M IA ,w hich confirm ed thatV ED IU N E provided aFlorida

Driver License in the nam e of victim R.M .to the apartm ent com plex.ln addition,V ED RIN E

provided the apm m ent com plex w ith an em ployer in the victim 's nam e, bank records in the

victim 'snnm e,and an em ailin the victim 'snam e.
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 8 of 9



               On or about A ugust 1, 2019, law enforcem ent conducted a search w arrant on

 apartm ent//1405 atthe Shoreline atSole M 1A and found V EDR INE as the sole occupant.During

theexecution ofthesearch warrant,law enforcementidentifiedtwenty-tive(25)ormoreaccess
devices in the form of fraudulentFlorida Driver Licenses,Florida Driver Licenses belonging to

otherpeople,m ultiple creditand debitcardsin otherpeople'snam es,and variousre-encoded cards.

A lso located in the apartm entw ere various bank statem ents belonging to m ultiple other people,

along w ith fraudulent Florida Driver Licenses containing V ED RIN E'S photograph w ith other

individuals'biographicalinform ation,including theirdatesofbirth and driverlicense num bers.

        14.   Law enforcem ent also discovered counterfeit credit and debit card m aking

equipm ent,including a re-encoding device,a therm alprinterused form anufacturing and printing

credit cards and identification cards,blank plastic cards w ith partial im ages used for m aking

identitk ation cards,and blank white plastic cards containing m icro-chips foruse with a creditor

debitcard.

                                  gspaceintentionally leftblankl




                                               6
Case 1:19-cr-20512-BB Document 1 Entered on FLSD Docket 08/05/2019 Page 9 of 9



                                        CONCLUSION

              Based on theforegoing,1respectfully subm itthereisprobablecauseto believethat

M ullerVED RINE com m itted violationsofpossession of15 orm oreunauthorized accessdevices,

in violation Title 18,United States Code,Section 1029(a)(3)and aggravated identity theft in
violation ofTitle 18,U nited StatesCode, Section 1028A(a)(1).

      FURTH ER SA YETH Y OU R A FFIAN T N A U G HT .



                                               Respectfully subm itled,



                                               N atalyaKaczm arczyk,SpecialAgent
                                               United StatesSeeretService




                                 n ?
Sw orn and ubscribed befor e this t, day ofA ugust,2019.



JON A T A N GO O DM A N
UN ITED STATES M AG ISTM TE JU D GE
